FILED
                              NOT FOR PUBLICATION                           FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



IRIANNA FRANSISKA PARDEDE; et                      No. 08-70760
al.,
                                                   Agency Nos. A097-877-646
               Petitioners,                                    A097-877-647
                                                               A097-877-663
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Irianna Fransiska Pardede and two of her children, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying

Pardede’s application for asylum, withholding of removal, and relief under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence factual findings, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to review the agency’s determination that Pardede’s

asylum application was untimely, and that no extraordinary circumstances excused

the untimely filing, because the relevant facts are in dispute. See Ramadan v.

Gonzales, 479 F.3d 646, 656-57 (9th Cir. 2007) (per curiam).

       In their opening brief, petitioners do not reassert the arguments they made

to the BIA that the IJ failed to consider the attempted rape of Pardede in 1983, and

the cumulative effect of the incidents Pardede endured in evaluating past

persecution. Nor do they contend the BIA erred in failing to address those

arguments. Petitioners also do not raise any claim based on Pardede’s imputed

political opinion. Accordingly, we do not consider them. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not supported by argument are

deemed abandoned).

      In her opening brief, Pardede argues she established her eligibility for

withholding of removal based on the country conditions evidence that indicates

religious clashes between Christians and Muslims still occur. The record does not


                                          2                                      08-70760
compel the conclusion this evidence demonstrates a clear probability that Pardede

would be persecuted on account of her Christian religion. See Lolong v. Gonzales,

484 F.3d 1173, 1179-81 (9th Cir. 2006) (noting the petitioner did not assert she

feared being individually targeted for persecution, and finding no pattern or

practice of persecution against ethnic Chinese Christians); Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009). Accordingly, Pardede’s withholding of removal

claim fails.

       Substantial evidence also supports the agency’s finding that Pardede did not

establish a likelihood of torture by, at the instigation of, or with the consent or

acquiescence of the Indonesian government. See Wakkary, 558 F.3d at 1067-68;

Villegas v. Mukasey, 523 F.3d 984, 988-89 (9th Cir. 2008). Accordingly, her CAT

claim fails.

       Finally, we deny as moot petitioners’ motion to remand to the BIA for

consideration of their applications to adjust their status. Subsequent to petitioners’

motion to the court, the BIA denied their pending motion to reopen based on those

applications.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            3                                     08-70760